J-S36038-21


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                  Appellee               :
                                         :
                   v.                    :
                                         :
KEVIN S. MINES,                          :
                                         :
                   Appellant             :          No. 465 EDA 2021

           Appeal from the PCRA Order Entered February 3, 2021
            in the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0330991-1983

BEFORE: LAZARUS, J., KING, J., AND COLINS, J.*:

MEMORANDUM BY COLINS, J.:                        FILED DECEMBER 7, 2021

      Appellant, Kevin S. Mines, appeals pro se from the order entered

February 3, 2021, dismissing as untimely his serial petition filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541–9546. We affirm.

      A prior panel of this Court recited the factual and procedural background

of this case as follows:

            In the early morning hours of February 6, 1983,
            Appellant entered a scheme to commit a robbery with
            Gregory Lowe and Joseph Roberts. In pursuance of
            this scheme, the three co-conspirators proceeded to
            Tinker’s Cafe on Maplewood Avenue in Philadelphia.
            The three were denied admittance to the bar because
            a private party was being held inside. While outside
            the bar, the three men observed Samuel Dash about
            to enter the bar. Lowe grabbed Dash and pushed him
            against a wall. Appellant Mines began to draw a knife
            but was shot in the abdomen by Dash, who was an
            insurance adjuster and was licensed to carry a gun.
            Lowe thereupon stepped behind Dash and shot him in
            the head, causing death. Lowe, Roberts, and Mines


*Retired Senior Judge assigned to the Superior Court.
J-S36038-21


          then fled. When later questioned by police about his
          being shot, Appellant made a statement in which he
          claimed that he had been shot from a passing car
          while standing on the corner of 17th Street and Erie
          Avenue. At Appellant’s trial, Roberts[,] a co-
          conspirator, was given immunity from prosecution
          and implicated Appellant in the shooting of Dash.
          Ballistic evidence was introduced which established
          that the bullet removed from Appellant had been fired
          from Dash’s gun. A bouncer and the manager also
          testified that Appellant had been present at Tinker’s
          Cafe near the time of the shooting. Appellant’s
          statement to police about how he had been shot was
          also introduced into evidence by the Commonwealth
          through the testimony of a detective.

     Commonwealth v. Mines, 560 A.2d 828, at *2–3 (Pa. Super.
     1989) (unpublished memorandum).

     In December 1983, at the conclusion of the jury trial Appellant
     was found guilty of first-degree murder, criminal conspiracy,
     robbery, and possession of an instrument of crime. Appellant was
     sentenced to life imprisonment for first-degree murder, and to
     concurrent terms of two to four years for conspiracy, three to six
     years for robbery, and one to two years for possession of an
     instrument of crime.1 This Court affirmed the judgment of
     sentence on direct appeal. Id.

          ______
          1 Respectively, 18 PA.C.S. §§ 2502, 903, 3701, 907.



     In March 1990, Appellant filed his first PCRA petition,2 which was
     dismissed. This Court affirmed the dismissal, and the Supreme
     Court of Pennsylvania denied Appellant’s petition for allowance of
     appeal. Commonwealth v. Mines, 640 A.2d [473] (Pa. Super.
     1994) (unpublished memorandum), appeal denied, 646 A.2d
     1177 (Pa. 1994). In 1995, Appellant filed a Right to Know
     Petition.3 In January 1996, while the Right to Know Act Petition
     was pending, Appellant filed his second PCRA petition. This PCRA
     petition was dismissed in October 1996, because Appellant’s Right
     to Know Act petition was pending on appeal before our Supreme
     Court.4

          ______

                                   -2-
J-S36038-21

            2 This first petition was filed under the Post-Conviction
            Hearing Act, which was later amended and renamed the
            Post–Conviction Relief Act.

            ______
            3 65 P.S. §§ 66.1–66.4 (repealed 2008).



            ______
            4 The Right to Know Act petition was denied and appeal

            concluded on April 21, 1997, when the United States
            Supreme Court denied certiorari. Commonwealth v.
            Mines, 680 A.2d 1227 (Pa. Cmwlth. 1996), appeal denied,
            690    A.2d    238  (1997), cert.   denied, Mines    v.
            Pennsylvania, 520 U.S. 1190 (1997).

      In June 1997, Appellant filed his third PCRA petition. This Court
      affirmed the decision, and the Supreme Court of Pennsylvania
      denied   Appellant’s   petition   for   allowance    of   appeal.
      Commonwealth v. Mines, 742 A.2d 1148 (Pa. Super. 1999)
      (unpublished memorandum), appeal denied, 749 A.2d 468 (Pa.
      2000).

      In April 2000, Appellant filed a federal habeas petition pursuant
      to 28 U.S.C. § 2254 in the United States District Court. The
      District Court dismissed the habeas petition as time-barred. In
      March 2004, the Third Circuit Court of Appeals affirmed the district
      court’s order dismissing the habeas petition. Mines v. Vaughn,
      96 Fed.Appx. 802 (3d Cir. 2004). In May 2004, Appellant filed his
      fourth PCRA petition, which was dismissed as untimely. This Court
      affirmed the dismissal. Commonwealth v. Mines, 903 A.2d 48
      (Pa. Super. 2006) (unpublished memorandum).

      Appellant filed his fifth PCRA in September 2009, which was
      dismissed by the PCRA court in April 2010. In May 2011, Appellant
      filed his sixth PCRA, which he discontinued in January 2012.

Commonwealth v. Mines, 159 A.3d 577, 399 EDA 2016, 2016 WL 6519103,

at *1–2 (Pa. Super. Nov. 3, 2016) (unpublished memorandum) (some

footnotes omitted). Appellant filed a PCRA petition, his seventh, in May 2012.

Id.   In January 2016, the PCRA court dismissed Appellant’s petition. This



                                     -3-
J-S36038-21


Court affirmed and our Supreme Court denied Appellant’s petition for

allowance of appeal on May 23, 2017. Id., appeal denied, 169 A.3d 539 (Pa.

2017).

         On May 2, 2018, Appellant filed the instant pro se serial PCRA petition,

his eighth. Claiming that the petition fell within the exceptions to the PCRA’s

time-bar, Appellant averred erroneous dismissal of his January 1996 PCRA

petition; due process violations due to erroneous jury instructions and lack of

“meaningful state and federal court review”; and a bald claim of ineffective

assistance of all prior counsel. PCRA Petition, 5/2/2018, at 3-4, 8.

         Appellant subsequently filed pro se amended PCRA petitions on July 13,

2018, and August 13, 2018, invoking the newly-recognized, retroactively-

applicable constitutional right exception, citing McCoy v. Louisiana, 138

S.Ct. 1500 (2018), and Montgomery v. Louisiana, 577 U.S. 190 (2016).

Amended Petition, 7/13/2018, at 2; Second Amended Petition, 8/13/2018, at

2-4.1,   2




1   Appellant did not obtain leave of court to amend his PCRA petition.

2 On December 6, 2018, Appellant filed pro se a petition for writ of habeas
corpus ad testificandum, which the court docketed as a PCRA petition, seeking
his release from prison to testify at a purported PCRA hearing. Subsequently,
Appellant filed pro se various petitions relating to his request for a PCRA
hearing, which the court docketed as pro se correspondence or miscellaneous
motions.


                                       -4-
J-S36038-21


       On October 20, 2020, pursuant to Pa.R.Crim.P. 907, the PCRA court filed

notice of its intent to dismiss the petition.3 On November 9, 2020, Appellant

sought a 30-day extension of time to file a response, and again moved for

another extension on December 23, 2020. The court did not rule upon the

motions and Appellant did not file a response. The PCRA court dismissed the

petition as untimely filed on February 3, 2021, and Appellant timely filed this

appeal. The PCRA court did not order Appellant to file a statement pursuant

to Pa.R.A.P. 1925(b) and none was filed. The PCRA court filed an opinion

pursuant to Pa.R.A.P. 1925(a).

       On appeal, Appellant presents the following issue for our review:

    1. Whether the PCRA court abused its discretion in denying
       Appellant’s pro se PCRA petition filed May 2, 2018, in violation of
       the due process and equal protection of both state and federal
       constitution?

Appellant’s Brief at 4 (suggested answer omitted).

       “Our standard of review of a PCRA court’s dismissal of a PCRA petition

is limited to examining whether the PCRA court’s determination is supported

by the record evidence and free of legal error.”          Commonwealth v.

Whitehawk, 146 A.3d 266, 269 (Pa. Super. 2016).




3 The record does not indicate a reason for the two-year delay. We note that
“the PCRA court does have the ability and responsibility to manage its docket
and caseload and thus has an essential role in ensuring the timely resolution
of PCRA matters.” Commonwealth v. Renchenski, 52 A.3d 251, 260 (Pa.
2012).

                                      -5-
J-S36038-21


      We begin by determining whether Appellant’s PCRA petition was timely

filed as this implicates our jurisdiction.   Commonwealth v. Monaco, 996

A.2d 1076, 1079 (Pa. Super. 2010) (“Pennsylvania law makes clear no court

has jurisdiction to hear an untimely PCRA petition.”). A petition for relief under

the PCRA, including a second or subsequent petition, must be filed within one

year of the date the judgment of sentence is final unless the petition alleges,

and the petitioner proves, that an exception to the time for filing the petition

is met, and that the claim was raised within 60 days4 of the date on which it

became available. 42 Pa.C.S. § 9545(b). A PCRA petition may be filed beyond

the one-year time period only if the petitioner pleads and proves one of the

following three exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.




4  Effective December 24, 2018, the legislature amended subsection
9545(b)(2) to read: “Any petition invoking an exception provided in paragraph
(1) shall be filed within one year of the date the claim could have been
presented.” See 42 Pa.C.S. § 9545(b)(2) (effective December 24, 2018). The
amendment to subsection 9545(b)(2) only applies to “claims arising on
[December] 24, 2017, or thereafter.” See id., cmt.

                                      -6-
J-S36038-21


42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      On appeal, Appellant argues his petition falls within the first two

exceptions to the PCRA’s time-bar: governmental interference and newly-

discovered fact, found at subsections 9545(b)(1)(i)-(ii). Appellant’s Brief at

21.5 The crux of Appellant’s argument is his allegation that his 1996 PCRA

petition was timely filed and the court erred when it dismissed it without

prejudice as prematurely filed. Appellant’s Brief at 8-10, 18, 18a, 19.

      By way of background, and as noted above, Appellant filed a petition

under the former Right to Know Act in 1995. The Right to Know Act petition

was assigned the same number and term as his prior criminal proceedings.

Mines, 903 A.2d 48 (Pa. Super. 2006) (unpublished memorandum at 2). The

Right to Know Act petition involved “the trial court’s denial of [Appellant’s]

motion for production of crucial documents.”     Mines, 742 A.2d 1148 (Pa.

Super. 1999) (unpublished memorandum at 3). While the Right to Know Act

petition was pending, Appellant filed the 1996 PCRA petition. The PCRA court

dismissed as premature and without prejudice the 1996 PCRA petition due to

the pending appeal of the Right to Know Act petition.     See PCRA Petition,

5/2/2018, at Exh. A (Order, 10/30/1996) (stating the 1996 PCRA petition was

“premature due to an ongoing appeal in the Supreme Court; Allocatur No.




5 Appellant does not argue on appeal that his petition falls within the newly-
recognized, retroactively-applicable constitutional right exception, 42 Pa.C.S.
§ 9545(b)(1)(iii).

                                     -7-
J-S36038-21


0701 E.D. 1995”). Appellant did not appeal the dismissal of his 1996 PCRA

petition.

      After the Right to Know petition appeal concluded, Appellant filed a

subsequent PCRA petition in June 1997, seeking to reinstate his 1996 PCRA

petition.    As noted, the PCRA court dismissed the 1997 PCRA petition as

untimely, and this Court affirmed.

      Instantly, Appellant now argues on appeal that the dismissal of the 1996

PCRA petition as premature was in error because no prior PCRA petition was

pending, but rather it was the unrelated, civil Right to Know petition that was

pending. Appellant’s Brief at 8-10, 18, 18a, 19. Appellant maintains that his

1996 PCRA petition was timely filed, but because he had to wait until his Right

to Know petition concluded to file the PCRA petition, his later-filed 1997 PCRA

petition was no longer timely, which resulted in the loss of his collateral appeal

rights. Id. According to Appellant, “the timeliness of this second [1996] PCRA

petition has never been challenged and is therefore conceded.” Id. at 9. He

seeks reinstatement of his 1996 PCRA petition, or alternatively, an evidentiary

hearing to determine the timeliness of the 1996 PCRA petition. Id. at 18.

      With respect to the governmental interference exception, Appellant

argues that the order dismissing his 1996 PCRA petition was an improper court

order, and thus constitutes governmental interference. Appellant’s Brief at

24-25. In analyzing this claim, the PCRA court stated the following:

              At the outset, the Pennsylvania Supreme Court has held that
      a     proper court order does not constitute governmental

                                      -8-
J-S36038-21


      interference. See Commonwealth v. Howard, 788 A.2d 351,
      354 (Pa. 2002). Furthermore, [Appellant] failed to demonstrate
      that he raised this claim within the time period mandated by 42
      [Pa.C.S.] § 9545(b)(2).      The appropriate avenue to have
      challenged the order dismissing [Appellant’s] prior petition was an
      appeal to the Superior Court. Thus, [Appellant’s] attempt to
      belatedly challenge the dismissal of his 1996 petition by
      characterizing it as governmental interference was unavailing.

PCRA Court Opinion, 2/3/21, at 1.

      We discern no error in the PCRA court’s conclusions.6

      Regarding the newly-discovered-fact exception, Appellant claims that

the new “fact” under subsection 9545(b)(1)(ii) was this Court’s decision in

Commonwealth v. Montgomery, 181 A.3d 359 (Pa. Super. 2018).7




6Moreover, as both Appellant and the Commonwealth point out in their briefs,
Appellant’s 2004 PCRA petition made substantially the same allegations, to no
avail, that are in the instant PCRA petition, i.e., that the dismissal of the 1996
PCRA petition was in error.        Mines, 903 A.2d 48 (Pa. Super. 2006)
(unpublished memorandum at 2-6) (dismissing 2004 PCRA petition as
untimely filed and holding that Mines had until March 13, 2000 to file a PCRA
petition raising the claim of erroneous dismissal of his 1996 PCRA petition);
see also Appellant’s Brief at 12; Commonwealth’s Brief at 5.

We also note that, even if the court’s order could form the proper basis of the
governmental interference exception, Appellant’s judgment of sentence
became final in 1989, and thus, despite Appellant’s assertion otherwise, his
1996 PCRA petition was facially untimely. Mines, 742 A.2d 1148 (Pa. Super.
1999) (unpublished memorandum at 6).

7 The Montgomery Court reaffirmed the rule that, from the time a PCRA order
is appealed until no further review of the order is possible, consideration of a
subsequent PCRA petition is precluded. 181 A.3d at 363. However, a PCRA
court is not precluded from addressing multiple PCRA petitions at the same
time, provided no notice of appeal has been filed. Id. at 364-65 (“Nothing
bars a PCRA court from considering a subsequent petition, even if a prior
petition is pending, so long as the prior petition is not under appellate
review.”)

                                      -9-
J-S36038-21


Appellant’s Brief at 25.   Such claim is without merit.   Commonwealth v.

Reid, 235 A.3d 1124, 1147 (Pa. 2020) (“As we have related quite a few times,

subsequent decisional law does not amount to a new ‘fact’ under [S]ection

9545(b)(1)(ii) of the PCRA.”) (citation and some quotation marks omitted;

bracket in original).

      As Appellant’s petition does not meet any of the PCRA timeliness

exceptions, the PCRA court was without jurisdiction to reach the merits of the

petition. Thus, Appellant’s petition was properly dismissed as untimely filed,

and no relief is due.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2021




                                    - 10 -